Citation Nr: 1012307	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for valvular heart 
disease, claimed to include a heart murmur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1958.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which determined that new and material 
evidence had not been submitted to reopen a previously 
denied claim for valvular heart disease, claimed as a heart 
murmur.  

In September 2005, the Board determined that new and 
material evidence had in fact been submitted to reopen the 
Veteran's claim; however, the de novo claim for service 
connection was remanded for further development and 
adjudication.  In June 2007, the Board denied the claim for 
valvular heart disease, including heart murmur.

The Veteran appealed the denial of his claim to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2007 Order, the Court vacated the June 2007 Board 
decision pursuant to the Secretary's Motion for Remand.  In 
February 2008, the Board remanded the Veteran's claim 
pursuant to the Court's Order.  The matter was again 
remanded by the Board in May 2009 for failure to comply with 
the Board's February 2008 remand instructions.  The claim 
has been returned to the Board and is now ready for 
appellate disposition.
 
The Veteran presented testimony before the Board in April 
2005.  The transcript has been associated with the claims 
folder.

Claims for bilateral hearing loss, eye problems and 
rheumatic fever been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See VA Form 21-4138 dated in February 2010.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render 
a decision in this matter has been received.

2.  The competent medical evidence of record does not 
contain evidence of any significant valvular heart disease 
other than mild aortic valve sclerosis with insignificant 
pulmonic and tricuspid insufficiency, which has been 
attributed to the Veteran's advanced age.  A heart murmur 
noted in-service has not been shown to be etiologically 
related to the Veteran's current condition.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
valvular heart disease, claimed to include heart murmur, are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate each claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and 
cardiovascular-renal disease becomes manifest to a degree of 
at least 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Veteran contends that he is entitled to service 
connection for valvular heart disease.  Specifically, he 
maintains that he developed a heart murmur during service as 
a result of rheumatic fever.  During the Board hearing, the 
Veteran further testified that he did not have a murmur 
prior to his enlistment and that was told by medical 
personnel in service that his murmur was secondary to 
rheumatic fever.  BVA Transcript at 5, 8, & 9.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for valvular heart disease, to include a heart 
murmur.  In this regard, the Veteran's service treatment 
records do show the Veteran presented with complaints of an 
erratic heartbeat in October 1958.  Thereafter, he was 
hospitalized for a period of 17 days for what was ultimately 
diagnosed as inactive, rheumatic valvulitis with aortic 
stenosis and insufficiency.  The Veteran was prescribed 
daily Penicillin as a prophylactic measure. 
  
Entries additionally found an organic heart murmur; however, 
the etiology was unknown.  Medical providers suspected a 
congenital origin.  There was no evidence of treatment for 
rheumatic fever during service and the Veteran denied such a 
past medical history.  An October 13, 1958, 
electrocardiogram (EKG) was essentially normal.  Thereafter, 
the November 1958 separation examination simply noted a 
heart murmur.  

The mere fact that the Veteran was treated for inactive, 
rheumatic valvulitis with aortic stenosis and insufficiency 
and heart murmur in service, is not enough to establish that 
the Veteran sustained a chronic heart condition, 
specifically valvular disease, during his active duty 
service.  38 C.F.R. § 3.303(b).  Post-service, the Veteran 
underwent a VA examination in April 1959.   An EKG showed a 
sinus bradycardia with sinus arrhythmia and some suggestion 
of left ventricular hypertrophy.  An elevation of ST 
segments was considered a normal variant and did not signify 
any intrinsic cardiac pathology.  There was a Grade III 
systolic murmur heard and a question of an early diastolic, 
blowing murmur.  The in-service diagnosis was basically 
reiterated, though phrased as rheumatic heart disease with 
aortic stenosis and aortic insufficiency, mild to moderate.

Thereafter, there are no further complaints or treatment for 
rheumatic heart disease or a heart murmur until August 1993.  
At that time, VA medical providers noted that a cardiac 
stress test was negative for ischemia.  The provider further 
indicated that a May 1993 EKG showed normal mitral values.  
There was a slight decrease to left ventricular 
contractility.  A Grade II systolic murmur was heard.  Chest 
x-rays dated in 1993 and 1996 were negative for heart 
disease.

Private medical records from Dr KKP dated in November 1995 
found no evidence of heart murmur, whereas there was a 2/6 
systolic murmur in December 1995.  An October 1996 VA 
carotid ultrasound revealed no evidence of significant 
stenosis within the common carotid or internal carotid 
vessels.  In November 2000, a murmur was noted.  A December 
2000 EKG showed that valve structures were normal as was the 
ventricular wall motion.  There was mild pulmonic 
regurgitation and diastolic dysfunction.  An October 2001 
EKG was negative for valvular disease.  An August 2003 EKG 
was also normal and a stress test was negative for any 
evidence of exercise induced ischemia. 

While valvular heart disease was suspected in September 
2005, a November EKG was normal with no evidence of valvular 
stenosis.  Upon VA examination in November 2006, the Veteran 
complained of slight shortness of breath on exertion and 
sharp chest pains, which were short-lived.  There was no 
history of any significant systemic disease.  The Veteran 
claims file was reviewed, to include service treatment 
records.  A faint grade 1/6 systolic heart murmur was heart, 
which was suggestive of posterior aortic insufficiency.  The 
EKG contained borderline left ventricular hypertrophy by 
voltage criteria.  The echocardiogram (ECG) revealed no 
evidence of left ventricular hypertrophy and only mild 
tricuspid insufficiency.  The examiner concluded there was 
no evidence of significant valvular disease and the 
tricuspid insufficiency was clinically insufficient.  While 
the examiner further indicated that coronary artery disease 
(CAD) could not be ruled out, he opined that such was 
unrelated to the Veteran's military service and more likely 
than not secondary to the Veteran's advanced age.  

The Veteran was afforded an additional VA examination in 
January 2009.  The claims file was again reviewed and a 
physical examination of the Veteran was performed.  The 
Veteran was found to be free of complaints but for 
occasional episodes of palpitations, which were short lived 
and shortness of breath with only heavy exertion.  A grade 
1/6 systolic murmur suggestive of possible pulmonic 
insufficiency or tricuspid insufficiency was again noted.  

The examiner indicated that an ECG failed to reveal any 
evidence of concentric left ventricular hypertrophy.  There 
was evidence of mild aortic valve sclerosis and very mild 
pulmonic and tricuspid insufficiency, which were deemed 
clinically insignificant.  Cardiolite stress test showed no 
evidence of reversible ischemia.  The examiner's impression 
was that the Veteran had nonspecific symptoms of 
palpitations.  

A history of valvular disease was noted, but the examiner 
specifically found that the claims file did not disclose any 
significant valvular disease based on the prior ECG reports.  
The examiner further noted that an ECG performed by their 
office two years ago was also negative for significant 
valvular disease.  The examiner concluded there was no 
significant underlying coronary disease.  Very mild valvular 
insufficiency, perhaps a trace of tricuspid and pulmonic 
insufficiency, where considered clinically insignificant.  
An addendum showed that a 24-hour Holter Monitor report was 
unremarkable.   

VA outpatient treatment records dated in 2008 and 2009 note 
the continued presence of a heart murmur.  A June 2008 ECG 
was normal with no criteria found for valvular heart 
disease.

In a September 2009 addendum opinion, the VA provider 
indicated that the Veteran's cardiac evaluation of January 
2009 was unremarkable.  The examiner reiterated there was no 
evidence of any significant underlying organic cardiac 
disease.  An ECG performed on the Veteran in 1993 was 
considered unremarkable.  An ECG performed in January 2009 
revealed mild aortic valve sclerosis, which the examiner 
opined was secondary to the Veteran's advanced age with 
insignificant pulmonic and tricuspid insufficiency.  The 
examiner concluded that it was more likely than not that the 
heart murmur noted in service was not proximately related to 
the Veteran's current condition.  The examiner further 
stated that the Veteran did not have any significant cardiac 
condition.

In sum, a chronic valvular heart condition was not shown 
during the Veteran's active military service or the year 
following his discharge from service.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  The diagnosis rendered after VA 
examination in April 1959 was basically a reiteration of the 
in-service diagnosis, though as noted above; it was listed 
as rheumatic heart disease with aortic stenosis and aortic 
insufficiency, mild to moderate.  Left ventricular 
hypertrophy was only suggested and not confirmed.  While the 
murmur continued to be present, there was no indication it 
was incurred during service.  Moreover, there has been 
suggestion in the record, notably the in-service treatment 
records, that the heart murmur was congenital in nature.  

After the 1959 VA examination there was an absence of 
evidence until 1993.  The Board notes this absence of 
evidence because it constitutes negative evidence against 
the claim as it tends to disprove any continuity of 
symptomatology and that a chronic valvular heart condition 
was the result of military service 35 years earlier 
(discharge 1958).  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  

The competent medical evidence of record does not contain 
any evidence of any significant valvular heart disease.  
Aortic valve sclerosis has been attributed to the Veteran's 
advanced age along with the pulmonic and tricuspid 
insufficiency.  The heart murmur noted in service has been 
shown not to be related to the Veteran's current condition.  

The Board notes that the Veteran has also provided medical 
treatise evidence in support of his claim, i.e. an excerpt 
regarding Rheumatic Fever.  However, the principles 
discussed do not specifically refer to this Veteran as there 
has been no evidence that the Veteran was treated for 
rheumatic fever.  Sacks v. West, 11 Vet. App. 314, 317 
(1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  Further, while 
medical treatise evidence can provide important support when 
combined with an opinion of a medical professional, in the 
instant case, as discussed above, a nexus opinion is not of 
record.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

The Board is cognizant that the Veteran maintains that he 
has had chronic valvular heart disease, to include heart 
murmur, since service, and that the Veteran is competent to 
report his symptoms like chest pain and shortness of breath.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Board can not give great 
weight and credibility to the Veteran's account in light of 
the evidence that a chronic valvular heart condition was not 
shown in service and other than the complaints noted upon VA 
examination in 1959, there was no complaints or treatment 
until 35 years after the Veteran's separation from service.  
Moreover, there has been no significant valvular heart 
disease shown and that which is present, aortic stenosis, 
has been shown to be related to the Veteran's advanced age.  
Finally, the heart murmur in service has been rendered 
unrelated to the Veteran's current condition.    

Though the Veteran contends he has valvular heart disease, 
to include heart murmur, which is related to his military 
service, there is simply no medical evidence on file 
supporting the Veteran's assertion, and his statements do 
not constitute competent evidence of a medical nexus opinion 
as only those medically trained are competent to diagnose a 
condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in June 2003, November 2004, September 
2005, and April 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Notice pursuant to the Dingess decision was sent 
in April 2008.  Thereafter, the claim was readjudicated in 
February 2009 and November 2009 supplemental statements of 
the case (SSOC).    

The Board notes that the initial posture of the Veteran's 
appeal in 2003 was a claim to reopen, which the Board did in 
September 2005.  Thereafter, VCAA notices were sent with 
regard to substantiating the de novo claim.  While the 
September 2005 VCAA letter was returned as undeliverable, an 
additional letter was mailed in April 2008.  As noted above, 
the Veteran's claim was readjudicated in the February 2009 
and November 2009 SSOCs. 

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, reports of VA examination, and 
the transcript from the April 2005 Board hearing.  The 
Veteran has not identified any other evidence which has not 
been obtained.

Attempts were made to obtain treatment records of the 
Veteran from Dr. RC; however, the Veteran indicated in April 
2005 that Dr. RC was deceased.  Any further attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 
(2009); Pelegrini, supra; Quartuccio, supra; Dingess, 
supra.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for valvular heart 
disease, claimed to include a heart murmur, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


